Cleco Corporation 2030 Donahue Ferry Road PO Box 5000 Pineville, LA 71361-5000 Tel 318.484.7400 www.cleco.com NEWS RELEASE Investor Contacts: Cleco Corporation: Analyst Inquiries: Media Contact: Ryan Gunter Dresner Companies: Cleco Corporation: (318) 484-7724 Kristine Walczak Fran Phoenix Rodney J. Hamilton (312) 780-7205 (318) 484-7467 (318) 484-7593 For Immediate Release Cleco Corp. Reports Full-Year 2007 Earnings Issues Guidance for 2008 PINEVILLE, La., Feb. 27, 2008 – Cleco Corp. (NYSE: CNL) today reported 2007 net income applicable to common stock of $151.3 million.Our 2007 net income includes a $72.2 million net gain from the Acadia partnership settlement with Calpine ($48.1 million) and the Calpine bankruptcy claim ($24.1 million). Net income, excluding the $72.2 million from the Acadia transactions, was up $6.2 million compared to 2006; however, earnings for 2007 were diluted by the August 2006 sale of 6.9 million shares of common stock.Cleco Power’s retail sales grew by two percent. On an earnings per share (EPS) basis, Cleco recorded earnings of $2.54 per diluted share in 2007.Excluding the $1.22 per diluted share from the Acadia partnership settlement and Calpine bankruptcy claim, Cleco recorded earnings of $1.32 per diluted share, down $0.04 per share from the $1.36 per diluted share recorded in 2006. For the fourth quarter of 2007, Cleco recorded net income of $11.9 million, up $1.1 million compared to the fourth quarter of 2006.Earnings for the fourth quarter of 2007 were $0.20 per diluted share, up $0.01 compared to $0.19 per diluted share recorded in the fourth quarter of 2006. “We had a good fourth quarter and year.The Acadia partnership transactions positively increased our 2007 earnings; however, we had strong earnings without the Acadia-related income,” Cleco President and CEO Michael Madison said.“In 2008, our focus will be on keeping our major solid-fuel generation project, Rodemacher 3, within budget to begin commercial operations no later than the fourth quarter of 2009.We also will be focused on filing our base rate case with the Louisiana Public Service Commission (LPSC), and securing the additional capacity needed to meet our utility customers’ long-term power needs.” more Cleco Corporation Page 2 of 2 Consolidated Diluted Earnings Per Share Allocated to Subsidiaries Diluted EPS Three Months Ended Dec. 31 Subsidiary 2007 2006 Cleco Power $ 0.33 $ 0.22 Cleco Midstream Resources (0.09 ) (0.14 ) Corporate and Other1 (0.04 ) 0.11 Earnings applicable to common stock $ 0.20 $ 0.19 1Includes dividends on preferred stock Diluted EPS Twelve Months Ended Dec. 31 Subsidiary 2007 2006 Cleco Power $ 1.42 $ 1.21 Cleco Midstream Resources (excluding Acadia partnership settlement and Calpine bankruptcy claim) (0.22 ) (0.07 ) Corporate and Other1 0.12 0.22 Earnings excluding Acadia partnership settlement and Calpine bankruptcy claim $ 1.32 $ 1.36 Earnings from 2007 Acadia partnership settlement and Calpine bankruptcy claim 1.22 Earnings applicable to common stock $ 2.54 $ 1.36 1Includes dividends on preferred stock Results for Fourth-Quarter 2007: Major Reconciling Items for Fourth-Quarter EPS 2007 vs. 2006: $ 0.19 2006 Fourth-Quarter Diluted EPS 0.15 Higher Cleco Power AFUDC (0.04) Higher Cleco Power expenses 0.05 Lower losses at Cleco Midstream (0.09) Lower proceeds from corporate-owned life insurance (0.06) Lower other corporate results $ 0.20 2007 Fourth-Quarter Diluted EPS more Cleco Corporation Page3 of 12 Cleco Power Cleco Power’s 2007 fourth-quarter earnings were $0.11 per share higher than in the fourth quarter of 2006. Overall, nonfuel revenue was even in the quarter-to-quarter comparison with 2006. · Fourth-quarter 2007 kilowatt-hour sales wereapproximately the same as a year ago for the same period. (Million kWh) For the three months ended Dec. 31 2007 2006 Change Electric Sales Residential 806 792 1.8% Commercial 609 580 5.0% Industrial 754 762 (1.0)% Other retail 33 32 3.1% Total retail 2,202 2,166 1.7% Sales for resale 89 89 Unbilled (86) (46) (87.0)% Total retail and wholesale customer sales 2,205 2,209 (0.2)% Cleco Power expenses were up $0.04 per share, but offset by $0.15 per share of AFUDC in the quarter-to- quarter comparison. · Distribution expenses related primarily to tree trimming were up $0.01 per share, planned power plant outages increased maintenance costs by $0.01 per share, and transmission expenses increased by $0.01 per share. · Damage claims and other miscellaneous items increased expenses by $0.03 per share. · Capacity payments were $0.01 per share higher primarily due to the March 2006 termination of a power purchase agreement with Calpine Energy Services. · Interest expense, net, decreased $0.03 per share primarily due to a reversal of accrued interest expense for uncertain tax positions, partially offset by higher interest associated with higher debt balances. · The equity portion of AFUDC (allowance for funds used during construction) associated with the Rodemacher 3 project was up $0.12 per share, while the debt portion of AFUDC contributed $0.03 per share more than in fourth quarter 2006. more Cleco Corporation Page4 of 12 Cleco Midstream Cleco Midstream had $0.05 per share of lower losses in the fourth quarter of 2007 compared to the fourth quarter of 2006. Acadia’s earnings were up $0.02 per share mainly due to lower interest paid to the holding company, partially offset by higher turbine maintenance.Evangeline’s earnings improved $0.03 per share primarily due to the absence of a 2006 depreciation adjustment. Other Corporate earnings decreased $0.15 per share in the quarter-to-quarter comparison.The decrease was due to lower proceeds from corporate-owned life insurance policies in the amount of $0.09 per share, $0.02 per share of lower interest income, $0.02 per share of higher income taxes, $0.02 per share of higher franchise taxes, and $0.01 per share of other miscellaneous expenses, partially offset by $0.01 per share due to the absence of penalties accrued in 2006 related to the Federal Energy Regulatory Commission investigation. Results for 12 Months ended Dec. 31, 2007: Major Reconciling Items for 12 Months ended Dec. 31 EPS 2007 vs. 2006: $ 1.36 12 Months ended Dec. 31, 2006, Diluted EPS 0.53 Higher Cleco Power AFUDC 0.12 Higher Cleco Power nonfuel revenue (0.06) Absence of 2006 storm cost transfer to regulatory asset (0.04) Amortization of deferred storm costs (0.06) Cleco Power Dolet Hills planned power plant outage expenses (0.06) Higher Cleco Power interest expense, net (0.12) Higher other Cleco Power nonfuel expenses (0.10) Effect of increased number of outstanding shares (0.15) Lower Cleco Midstream contribution (excluding Acadia settlement and claim) (0.08) Lower proceeds from corporate-owned life insurance (0.02) Lower other corporate results $ 1.32 2007 EPS without Acadia partnership settlement and Calpine bankruptcy claim 1.22 Acadia partnership settlement and Calpine bankruptcy claim $ 2.54 12 Months ended Dec. 31, 2007, Diluted EPS more Cleco Corporation Page5 of 12 Cleco Power For 2007, Cleco Power’s earnings were $1.42 per diluted share, up $0.21 per share from 2006 results. Overall, nonfuel revenue increased $0.12 per share compared to 2006 results. Kilowatt-hour sales were $0.04 per share higher. Cooling degree-days were up 2 percent in 2007 compared to 2006 and 13 percent above normal. Heating degree-days were up 10 percent in 2007 compared to 2006 levels, but 14 percent below normal. (Million kWh) For the 12 months ended Dec. 31 2007 2006 Change Electric Sales Residential 3,596 3,552 1.2% Commercial 2,478 2,109 17.5% Industrial 3,008 2,963 1.5% Other retail* 135 412 (67.2)% Total retail 9,217 9,036 2.0% Sales for resale 473 480 (1.5)% Unbilled (19) 7 (371.4)% Total retail and wholesale customer sales 9,671 9,523 1.5% *Effective August 2006, certain other retail customers were reclassified to commercial customers. · The collection of a storm cost recovery surcharge, which began in May 2006, increased revenue $0.08 per share. · Mark-to-market gains in 2007 on energy hedging positions tied to a fixed-price wholesale contract compared to mark-to-market losses in 2006 resulted in a $0.06 per share increase in earnings. · The absence of the 2006 reversal of previously accrued customer refunds resulted in a $0.05 per share decrease in results. · Lower transmission services revenue, partially offset by higher distribution joint-use and other miscellaneous revenue, netted a $0.01 per share decrease in results compared to 2006 results. Cleco Power expenses were up $0.34 per share, but offset by $0.53 per share of AFUDC in the year over year comparison. · Higher capacity payments of $0.03 per share primarily related to the March termination of the 2006 power purchase agreement with Calpine. · An $0.06 per share increase was due to the transfer of storm costs from expense to a regulatory asset in 2006. · Production maintenance expenses were $0.06 per share higher primarily due to a major planned maintenance outage at the Dolet Hills Power Station.Transmission costs increased $0.02 per share primarily related to a new service agreement, and distribution expenses, primarily related to right-of-way clearing, increased $0.03 per share.Increased customer and other miscellaneous expenses, partially offset by the transfer of the unamortized regulatory asset balance for prior storm costs more Cleco Corporation Page6 of 12 (Hurricane Lili and Tropical Storm Isidore) from maintenance expense to the reserve for storm restoration costs, were a net $0.03 per share higher compared to 2006 results. · Amortization of deferred storm costs increased expenses by $0.04 per share, and depreciation expense from routine property, plant, and equipment additions increased expenses by $0.01 per share. · Interest expense, net, was up $0.06 per share primarily due to higher short-term debt levels and lower income from temporary investments. · Higher AFUDC, primarily related to Rodemacher 3 construction, provided an increase in earnings of $0.53 per share.The equity portion of AFUDC totaled $0.42 of the increase. Finally, Cleco Power’s 2007 earnings were reduced by approximately $0.10 per share due to the sale of 6.9 million shares of common stock in August 2006. Cleco Midstream Cleco Midstream’s earnings were up $1.07 per share compared to the 2006 results. Excluding the $1.22 per share gain from the Calpine bankruptcy claim and the Acadia partnership settlement, net of impairment of investment, Cleco Midstream’s earnings were down $0.15 per share in 2007 compared to 2006. Contributing to the decline were $0.18 per share of lower results from Acadia due to the absence of the $0.15 per share benefit from the drawdown on a letter of credit in 2006 and $0.03 per share primarily due to lower merchant revenue, higher maintenance expenses, and the absence of proceeds from two insurance claim settlements. Evangeline’s results were up $0.03 per share from 2006 primarily due to the absence of a maintenance depreciation adjustment and 2006 tax true-ups from prior years partially offset by higher interest on tax positions and a net increase in replacement power during a spring outage. During the second quarter of 2007, Cleco Midstream recorded net income of $48.1 million, or $0.81 per share, from the approval and sale of unsecured bankruptcy claims against Calpine. Upon the August 2007 closing of Cajun Gas Energy’s (Cajun) purchase of Calpine’s 50 percent ownership in the Acadia project, Cleco Midstream recorded $0.88 per share related to the value of the preferred and guaranteed distribution structures within the Acadia partnership. Subsequently, Cleco Midstream reduced the carrying value of its 50 percent ownership in the Acadia project to the amount paid by Cajun for the other 50 percent interest, resulting in a $0.47 per share impairment. The resulting net gain from the settlement of Acadia claims and partnership value totaled $1.22 per share. more Cleco Corporation Page7 of 12 Other Corporate earnings decreased $0.10 per share in the year-to-year comparison.Factors contributing to the decrease include $0.08 per share of lower proceeds from corporate-owned life insurance policies, higher corporate franchise tax, lower 2006 insurance proceeds, and the absence of a 2006 tax settlement, partially offset by higher interest income, net, and the conversion of shares of ESOP preferred stock to shares of common stock. Strategic Update “We have spent approximately $630 million, including $30 million of AFUDC, on the Rodemacher 3 project since construction began in May 2006, and we are pleased to report that this billion-dollar generating unit is taking shape.We are scheduled to begin commercial operations no later than the fourth quarter of 2009,” Madison said. “Another important project we’re working on is our general base rate case.Cleco Power plans to file its rate case with the LPSC by the end of the second quarter this year,” Madison said. Madison stated, “We also are currently evaluating bids received from Cleco Power’s long-term Request for Proposal.Cleco Power requested proposals to supply its customers with up to 600 megawatts of intermediate and/or peaking capacity based on our integrated resources planning process, which showed we’ll need more capacity even after Rodemacher 3 comes on line.Cleco Power plans to develop a short list of bidders in mid-April and make the final selections in August 2008.” 2008 Earnings Guidance: “We are targeting consolidated 2008 earnings in the range of $1.60 to $1.70 per share,”
